DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Segura et al. (EP2108549A1) disclose an advanced driving assistance system (ADAS)-linked active hood apparatus for always-on operation, comprising: a rotary arm (5) fixed to a hood of a vehicle [0019]; a stationary bracket (6) fixed to a vehicle body [0019]; a rotary bracket (7) configured to rotate upward and downward by applied rotation force [0019-0020]; a first link (14) configured to interconnect the rotary bracket and the stationary bracket; a motor unit (10) connected to the rotary arm and configured to apply driving force to the rotary bracket; and a controller configured to receive driving information of the vehicle via an advanced driving assistance system (ADAS) and to set a pop-up height of the hood and to operate the motor unit to perform pop-up and restoration of the hood when a collision is expected based on the received driving information [0019-0020], but Segura et al. do not disclose that the motor unit is integrally connected to the rotary arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        2/9/2022